
	

115 S1154 IS: Military Family Stability Act
U.S. Senate
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1154
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2017
			Mr. Blunt (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 37, United States Code, to provide for the housing treatment of members of the Armed
			 Forces and their spouses and dependents undergoing a permanent change of
			 station in the United States, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Military Family Stability Act.
		2.Housing treatment for certain members of the Armed Forces, and their spouses and other dependents,
			 undergoing a permanent change of station within the United States
			(a)Housing treatment
 (1)In generalChapter 7 of title 37, United States Code, is amended by inserting after section 403 the following new section:
					
						403a.Housing treatment for certain members of the Armed Forces, and their spouses and other dependents,
			 undergoing a permanent change of station within the United States
							(a)Housing treatment for certain members who have a spouse or other dependents
 (1)Housing treatment regulationsThe Secretary of Defense shall prescribe regulations that permit a member of the armed forces described in paragraph (2) who is undergoing a permanent change of station within the United States to request the housing treatment described in subsection (b) during the covered relocation period of the member.
 (2)Eligible membersA member described in this paragraph is any member who— (A)has a spouse who is gainfully employed or enrolled in a degree, certificate or license granting program at the beginning of the covered relocation period;
 (B)has one or more dependents attending an elementary or secondary school at the beginning of the covered relocation period;
 (C)has one or more dependents enrolled in the Exceptional Family Member Program; or (D)is caring for an immediate family member with a chronic or long-term illness at the beginning of the covered relocation period.
									(b)Housing treatment
 (1)Continuation of housing for the spouse and other dependentsIf a spouse or other dependent of a member whose request under subsection (a) is approved resides in Government-owned or Government-leased housing at the beginning of the covered relocation period, the spouse or other dependent may continue to reside in such housing during a period determined in accordance with the regulations prescribed pursuant to this section.
 (2)Early housing eligibilityIf a spouse or other dependent of a member whose request under subsection (a) is approved is eligible to reside in Government-owned or Government-leased housing following the member’s permanent change of station within the United States, the spouse or other dependent may commence residing in such housing at any time during the covered relocation period.
								(3)Temporary use of government-owned or government-leased housing intended for members without a
 spouse or dependentIf a spouse or other dependent of a member relocates at a time different from the member in accordance with a request approved under subsection (a), the member may be assigned to Government-owned or Government-leased housing intended for the permanent housing of members without a spouse or dependent until the member’s detachment date or the spouse or other dependent’s arrival date, but only if such Government-owned or Government-leased housing is available without displacing a member without a spouse or dependent at such housing.
 (4)Equitable basic allowance for housingIf a spouse or other dependent of a member relocates at a time different from the member in accordance with a request approved under subsection (a), the amount of basic allowance for housing payable may be based on whichever of the following areas the Secretary concerned determines to be the most equitable:
 (A)The area of the duty station to which the member is reassigned. (B)The area in which the spouse or other dependent resides, but only if the spouse or other dependent resides in that area when the member departs for the duty station to which the member is reassigned, and only for the period during which the spouse or other dependent resides in that area.
 (C)The area of the former duty station of the member, but only if that area is different from the area in which the spouse or other dependent resides.
 (c)Rule of construction related to certain basic allowance for housing paymentsNothing in this section shall be construed to limit the payment or the amount of basic allowance for housing payable under section 403(d)(3)(A) of this title to a member whose request under subsection (a) is approved.
 (d)Housing treatment educationThe regulations prescribed pursuant to this section shall ensure the relocation assistance programs under section 1056 of title 10 include, as part of the assistance normally provided under such section, education about the housing treatment available under this section.
 (e)DefinitionsIn this section: (1)Covered relocation period(A)Subject to subparagraph (B), the term covered relocation period, when used with respect to a permanent change of station of a member of the armed forces, means the period that—
 (i)begins 180 days before the date of the permanent change of station; and (ii)ends 180 days after the date of the permanent change of station.
 (B)The regulations prescribed pursuant to this section may provide for a lengthening of the covered relocation period of a member for purposes of this section.
 (2)DependentThe term dependent has the meaning given that term in section 401 of this title. (3)Permanent change of stationThe term permanent change of station means a permanent change of station described in section 452(b)(2) of this title..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 7 such title is amended by inserting after the item relating to section 403 the following new item:403a. Housing treatment for certain members of the armed forces, and their spouses and other
			 dependents,	undergoing a permanent change of station within the United
			 States..
 (b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to permanent changes of station of members of the Armed Forces that occur on or after October 1 of the fiscal year that begins after such date of enactment.
			(c)Comptroller General of the United States report
 (1)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on potential actions of the Department of Defense to enhance the well-being of military families undergoing a permanent change of station.
 (2)ElementsThe report required by paragraph (1) shall include the following: (A)A comparison of the current percentage of spouses in military families who work with the percentage of spouses in military families who worked in the recent past, and an assessment of the impact of the change in such percentage on military families.
 (B)An assessment of the effects of relocation of military families undergoing a permanent change of station on the employment, education, and licensure of spouses of military families.
 (C)An identification of potential actions of the Department to enhance the well-being of military families undergoing a permanent change of station and to generate cost savings in connection with such changes of station.
 (D)An assessment of the utilization rate of the housing treatment provided by section 403a of title 37, United States Code (as added by subsection (a)).
 (E)Such other matters as the Comptroller General considers appropriate. (3)Additional element on funding military family support programsIn addition to the elements specified in paragraph (2), the report required by paragraph (1) shall also include a comparison of—
 (A)the average annual amount spent by each Armed Force over the five-year period ending on December 31, 2016, on recruitment and retention bonuses and special pays for members of such Armed Force; and
 (B)the average annual amount spent by such Armed Force over such period on programs for military families and support of military families.
					
